Title: From George Washington to Robert Dinwiddie, 9 November 1756
From: Washington, George
To: Dinwiddie, Robert

 

[Winchester, 9 November 1756]
To The Honble Robert Dinwiddie Esquire Governor of Virginia.Honble Sir,

In mine from Hallifax I promised your Honour a particular detail of my remarks and observations, upon the situation of our Frontiers, when I arrived at this place. Altho’ I was pretty explicit in my former, I can not avoid recapitulating part of the subject now: as my duty, and its importance for redress, are strong motives. From Fort-Trial, on Smith’s river, I returned to Fort-William, on Cuttawba, where I met Colonel Buchanan with about 30 men (chiefly officers) to conduct me up Jackson’s-river, along the range of forts. With this small company of Irregulars; with whom order, regularity, circumspection and vigilance were matters of derision and contempt, we set out; and by the protection of Providence, reached Augusta Court-house in 7 days, without meeting the enemy; otherwise we must have fallen a Sacrifice, thro’ the indiscretion of these hooping, hallooing, Gentlemen-Soldiers!
This Jaunt afforded me great opportunity of seeing the bad regulation of the militia; the disorderly proceedings of the Garrisons; and the unhappy circumstances of the Inhabitants—First, of the militia: The difficulty of collecting them upon any emergency whatever, I have often spoken of as grievous; and appeal to sad experience, both in this & other counties, how great a disadvantage it is: the enemy having every opportunity to plunder, kill & escape, before they can afford any assistance. And not to mention the expensiveness of their service in general, I can instance several cases, where a Captain, Lieutenant, and I may add an Ensign, with two or three Sergeants, and six or eight men, will go upon duty at a time. The proportion of expence, in this case, is so unjust & obvious, your Honor wants not to be proved.
Then these men when raised, are to be continued only one month on duty, half of which time is lost in their marching out and home (especially those from the adjacent counties) who

must be on duty sometime before they reach their Stations; by which means double sets of men are in pay at the same time and for the same Service. Again, the waste of provision they make is unaccountable; no method or order, in being served, or purchasing at the best rates; but quite the reverse. Allowance for each man as other Soldiers do, they look upon as the highest indignity; and wou’d sooner starve, than carry a few days provision on their backs for conveniency. But upon their march when breakfast is wanted, knock down the first Beef, &c. they meet with, and after regaling, march on until Dinner—then take the same method; and so for supper likewise, to the great oppression of the people. Or if they chance to impress cattle for provision, the valuation is left to ignorant and indifferent neighbours who have suffered by those practises, and, despairing of their pay, exact high prices—and thus the public is imposed on at all events. I might add I believe that, for the want of proper Laws to govern the militia by (for I can not ascribe it to any other cause;) they are obstinate, self-willed, perverse; of little or no service to the people, and very burthensome to the Country: Every mean individual has his own crude notion of things, and must undertake to direct. If his advice is neglected, he thinks himself slighted, abased and injured; and, to redress his wrongs, will depart for his home. These, Sir, are literally matters of fact; partly from persons of undoubted veracity, but chiefly from my own observations.
Secondly; Concerning the Garrisons—I found them very weak for want of men; but more so by indolence and irregularity. None I saw in a posture of defence, and few that might not be surprized with the greatest ease. An instance of this appeared at Dickinson’s Fort, where the Indians ran down, caught several children playing under the walls, and had got to the gate, before they were discovered. Was not Vass’s fort surprized, and a good many souls lost, in the same manner? They keep no Guard but just when the enemy is about; and are under fearful apprehensions of them. Nor ever stir out of the forts from the time they reach them, ’till relieved on their month being expired: at which time they march off, be the event as it will. So that the neighbourhood may be ravaged by the Enemy, and they not the wiser. Of the ammunition they are as careless as of the provision, firing it away frequently at Targets

for wagers. On our journey, as we approached one of their forts, we heard a quick fire for several minutes, and concluded for certain, that they were attacked, so marched in the best manner to their relief; but when we came up, found they were diverting at marks. These men afford no assistance to the unhappy Settlers, who are drove from their plantations either in securing their Harvests, or gathering in their corn. Lt Bullet, commanding at Fort Cumberland, sent to Major Lewis of Albermarle, who commanded a party of 60 militia at Millers, about 15 miles above him, where were also 30 men of Augusta, for some men to join his small parties to gather the corn. Major Lewis refused assistance, and wou’d not divide his men. I wrote to him, but got no answer. Mr Bullet has done what he cou’d with his few; not quite 30. Of the many forts I passed by, I saw but one or two that had their captains present—they being absent chiefly on their own business; and had given leave to several of the men to do the same: yet these persons, I will venture to say, will charge the country their full months pay.
3ly—The wretched and unhappy situation of the inhabitants needs few words, after a slight reflection the preceding circumstances; which must certainly draw after them very melancholy consequences without speedy redress. They are truly sensible of their misery. They feel their insecurity from militia preservation, who are slow in coming to their assistance; indifferent about their preservation; unwilling to continue, and regardless of every thing but their own ease. In short they are so affected with approaching ruin, that the whole back-country is in a general motion towards the Southern colonies—and I expect that scarce a family will inhabit Frederick, Hamp[s]hire or Augusta, in a little time. They petitioned me in the most earnest manner for companies of the Regiment—But alas! it is not in my power to assist them with any, except I leave this dangerous Quarter more exposed than they are. I promised at their particular request, to address your Honor and the Assembly in their behalf; and that a regular force may be established in lieu of the militia and Ranging Companies; which are of much less service, and infinitely more cost to the Country. Were this done, the whole would be under one direction, and any misbehaviour could never pass with impunity. Whereas the others are Soldiers at will; and in fact will go & come when and where they

please, without regarding the orders or directions of any. And indeed the manner in which some of the Ranging Captains have obtained their commissions, if I am rightly informed, is by imposture and artifice. They produ[c]e a list, I am told, to your Honor, of sundry persons who are willing to serve under them, one part of those, it is said, are fictitious names another, the names of persons who never saw the list and the remainder are persons drawn into it by fallacious promises, that can not be complied with without detriment to the Service—But were it otherwise; surely any person who considers the pay of the Soldiers and that of the militia, will find a considerable difference, tho’ both under the best regulations. As defensive measures are evidently insufficient for the security and safety of the country; I hope no arguments are requisite to convince of the necessity of altering them to a vigorous offensive war, in order to remove the cause. But, shou’d the Assembly still indulge that favourite scheme of protecting the Inhabitants by Forts along the Frontiers in which many of them too put their dependance—and as the building of these forts has been encouraged and confirmed by an act of assembly—I take the liberty to present your Honor with a plan of the number of Forts, and strength necessary to each, reaching entirely across our frontiers from north to south. This plan is calculated upon the most moderate & easy terms for sparing the Country expences, and I believe with tolerable propriety to answer the wished-for design of protecting the Settlers. Besides, most of the forts are already built by the country people or Soldiers, and require but little improvement—save one or two, as Dickinsons and Cockes’s. Your Honor will see Fort Cumberland excluded here.
The advantage of having the militia in Augusta &c. under one command, I have already hinted, and I think Major Lewis should have your Honor’s orders to take that duty in hand; with directions and orders to secure those important passes of Dickinson and Vass’s, by building a Fort in the neighbourhood of Dickinsons—or by other means—and were it practicable to get the people to assemble in little towns contiguous to these Forts; it would contribute much to their mutual peace and safety, during the continuance of the Indian War. The Augusta people complain greatly for want of money. The other day eleven Indians of the Catawba tribe came here: and we

undoubtedly might have had more of them, had the proper means been used, to send trusty guides to invite & conduct them to us; but this is neglected. One Matthew Tool makes his boast of stopping them, until he shall be handsomely rewarded for bringing them: and Major Lewis can inform your Honor, of one Bemer, who uses every method to hinder the Cherokees from coming to our assistance—Complaint shou’d be made to Governor Littleton of these persons. Indian Goods are much wanted to reward the Catawba’s, and encourage them to our Service. In what manner are they to be paid for scalps? Are our Soldiers entitled to the reward like indifferent people? It is a tedious & expensive way to defer payment, until proved & sent to your Honor. Your Honor and the Assembly should determine these points, and many others very essential—Vizt A Proper method of paying rewards for taking up Deserters; the present being much discouraging in delaying payment until Courts of claims, &c.—Means to replace the Drafts that must be discharged in December—ascertaining the pay of workmen employed on all public works—or empowering the commanding Officer to agree on the cheapest terms with them—How the Servants enlisted for the Virginia Regiment, are to be paid for? We have already recruited fifty odd, and are daily dunned for payment by the masters.
A Report prevails to my great surprize tho’ disbelief—that your Honor had told some persons who applied to you for satisfaction for their Servants, that I had no orders to enlist any. This false rumour occasions very strange reflections—and must make me appear in a very unjust light to the world. I have therefore desisted from recruiting, until your Honor directs me in what manner those already got, are to be satisfied: and I beg your Honor wou’d give me immediate advice on the affair: as the people are impatient, and threaten us with prosecutions from all Quarters.
Your Honor has herewith a copy of the council of war, held in behalf of Fort Cumberland; in which the arguments are justly & fully laid down both with regard to Virginia in particular, and in general, as to the three Colonies: whose mutual interest highly concerns, and shou’d be by them equitably supported. On the back of the copy are my sentiments on the matter, candidly offered your Honor—and to your Honor I

leave the determination of this important affair with the officers of the council. I have frequently wrote your Honor, desiring you would appoint a Commissary in lieu of Mr Walker, who has declined acting and been absent for many months: but as I never had your Honors answer, I have in consequence of your first & since repeated instructions, made choice of a person, who I believe will do that duty with every necessary diligence and care; & hope your Honor will approve my proceeding. The £100 paid Colonel Stephen of the Rangers money (by Colonel Fairfax) have already been accounted for to the committee. I have since received from Colo. Fairfax £68.13.9 on the countrys credit, and to be settled with my other accompts. As touching a Chaplain—If the Government will grant a subsistance we can readily get a person of merit to accept of the place, without giving the Commissary any trouble on that point: as it is highly necessary we shou’d be reformed from those crimes and enormities we are so universally accused of.
Your Honour has had advice of two Spies that were taken at Fort Cumberland; one of whom they quickly hung up as his just reward, being a Deserter; the other was sent to Governor Sharpe, to give information of the infernal practices followed by some of the Priests of that province, in holding correspondence with our Enemy. I am Honble Sir, &c.
 
G:W.


Winchester, Novr 9th 1756.   
N.B. I am just setting out for Fort Cumberland.

